DETAILED ACTION
This office action is a response to an application filed on 03/04/2020.
Claims 1- 15 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 03/04/2020.  These drawings are acceptable for examination proceedings.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2020 and o4/19/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration, when reading claims in light of the specification, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.

Prior art references of recorded in combination teach each of these features;
Khoryaev et al. (US 20180242190 A1) teaches Methods and apparatus for communicating in a wireless network supporting vehicle-to-anything (V2X) communication including a terminal communicate via uplink and downlink radio interface with a radio access network of a wireless communication network and communicate directly via sidelink radio interface with one or more out of a vehicle terminal.
Park (US 20210050953 A1) teaches A wireless user device transmit, based on the SL DCI and to one or more second wireless user devices the one or more sidelink signals via a first quantity of sidelink channel resources. 
Li et al. (US 20190097751 A1) teaches an information transmission method, including: determining, by a user equipment (UE), first speed information of the UE; determining, by the UE, a transmission manner of control information based on the first speed information.  

However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claim 1, 7 and 13; specifically to the other limitations with the combination of including;  

“accessing a control channel (CCH) using a CCH transceiver; and
accessing a service channel (SCH) using an SCH transceiver,
wherein accessing the SCH comprises:

receiving service in the first SCH based on the first service information message or accessing a second SCH during a second interval contiguous to the first interval; and
receiving a safety message or second service information message during a third interval when the second SCH is accessed”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996) Office Action Date May 2, 2018 Response Date
Dependent claims 2- 6, 8-12, and 14-15 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYAW Z SOE/Primary Examiner, Art Unit 2412